Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-3, 5-18, 20, 41-43 and 45-54 are allowed because the prior art fails to teach or suggest the combination of (a) first outer primer comprising a primer sequence a or d that specifically hybridizes to first template strand sequence a' and comprising primer sequence a or d comprising one or more first modified base(s) and (b)inner primer comprising clamp with a second strand of the double-stranded primer sequence comprises primer sequence c' adjacent to, and 3' of, primer sequence a' or d’, wherein combined sequence c'-a' is complementary to combined sequence c-a, primer sequence a' comprising one or more second modified base(s), which yields the unmodified forms of the first and second modified bases are complementary, and the first and second modified bases preferentially pair with the unmodified forms, as compared to pairing between the first and second modified bases.  This combination allows increased amplification rate of 3number of cycles or 4number of cycles versus 2number of cycles and greater efficiency (paras. 0033, 0038-39, 0111-14, 0139, 0177-82 and Examples 1-4).  The closest prior art only teaches modified/destabilizing bases in regions a-c of the clamp (US 20180066304, US20190203266A1).  Other prior art teaches the claimed inner and outer primers without modified/destabilizing bases (US 2013/0323738, Fig. 1; US 2012/0122161, Fig. 13).  In other words, the closest prior art fails to provide a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-3, 5-18, 20, 41-43 and 45-54 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Priest whose telephone number is (571)270-1095. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571) 272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/AARON A PRIEST/Primary Examiner, Art Unit 1637